 50DECISIONS OF NATIONALLABOR RELATIONS BOARDUnited States Postal ServiceandAlfred Schreiber.Case 21-CA-10734(P)March 1, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 3, 1972, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a -supporting brief, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissedin itsentirety.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thisproceeding was tried before me on July 18 and 191 at LosAngeles, California, with all parties present or representedby counsel. The_ complaint,2 issued pursuant to Section10(b) of the National Labor Relations Act, as amended(herein the Act), alleged that the United States PostalService (herein Respondent) had violated Section 8(a)(4)and (1) of the Act when it suspended employee AlfredSchreiber because he had filed an unfair labor practicecharge with the National Labor Relations Board (hereinthe Board). The complaint further alleged that RespondentIAll dates herein are 1972 unless otherwise indicated2The original charge was filed by Schreiber on March 7 and the firstamended charge filed on April 173PublicLaw 91-375, 84 Stat 719, Title 39, USC, Section 1209Applicability of Federal labor laws(a) Employee-management relations shall, to the extent not inconsistentwith provisions of this title, be subject to the provisions of subch 2 of ch 7of title 29(b)The provisions of ch Il of title 29 shall be applicable to labororganizations that have or are seeking to attain recognition under sec 1203of this title, and to such organizations, officers, agents, shop stewards, otherrepresentatives, and members to the extent to which such provisions wouldbe applicable if the postal service were an employer under sec 402 of titlethrough its agent and supervisor, Jacob Landesman,ordered employees not to discuss unionism or veteranismwith their fellow employees and further requested employ-ees to substantiate their visits to the Board and did thereby,discourage the employees from exercising their statutoryrights all in violation of Section 8(a)(1) of the Act. Theanswer of Respondent denied the commission of anyunfair labor practice and additionally denied that it is anemployer as defined in Section 2(2) of the Act because theU.S. Postal Service is an agency of the United StatesGovernment, but at the hearing stipulated that theRespondent is subject to the Act because of the languagecontained in section 1209 of the Postal ReorganizationAct.3 Respondent also stipulated that Lucille Ashford andJacob Landesman are supervisors and agents of Respon-dent within the meaning of Section 2(11) and (13) of theAct.Upon the entire record, including my observation of thedemeanor of the witnesses, and the briefs received from theparties, I make the following:FINDINGS OF FACT1.JURISDICTIONThe United States Postal Service, as established andcreated by the Postal Reorganization Act, (herein PRA), isa basic and fundamental service provided to the people bytheGovernment of the United States, authorized by theConstitution, created by act of Congress, and supported bythe people. The postal service has as its basic function theobligation to provide postalservicesto bind the nationtogether through the personal, educational, literary, andbusiness correspondence of the people. As reflected in thatportion of the PRA set forth,supra,at footnote 3, increating the United States Postal Service Congress specifi-cally provided that it shall be subject to the provisions ofthe Act, to the extent not inconsistent with provisions ofthe PRA. I find Respondent to be an employer engaged incommerce within the meaning of the Act and that it willaccord with the will of Congress and effectuate the policiesof the Act for the Board to exercise jurisdiction herein.11.THE LABORORGANIZATIONThe complaint alleges, the Respondent admits and Iherewith find the National Association of Postoffice MailHandlers, Local 21, herein called the Union, is and at allmaterial times herein has been a labor organization withinthe meaning of Section 2(5) of the Act.29 In addition to the authority conferred on him under sec 438 of title 29,the Secretary of Labor shall have authority, by regulation issued with thewritten concurrence of the postal service, to prescribe simplified reports forany such labor organization The Secretary of Labor may revoke suchprovision for simplified forms of any such labor organization if hedetermines,after such investigation as he deems proper and after due noticean opportunity for a hearing, that the purposes of this chapter and of ch i Iof title 29 would be served thereby(c) Each employee of the postal service shall have the right, freely andwithout fear of penalty or reprisal,to form,join, and assist a labororganization or to refrain from any such activity, and each employee shallbe protected in the exercise of this right202 NLRB No. 24 UNITED STATES POSTAL SERVICE51III.THE UNFAIR LABOR PRACTICESA.The Issues1.Why was Schreibersuspended for 3 days?2.DidRespondent interfere with,restrain,or coerceemployees in the exercise of their rights guaranteed by theAct?B.The EvidenceAlfred Schreiber is an employee at the Los Angelesterminalannex where he is employedas a full-timemailhandlerassignedto permanent light dutybecause of ajob-incurred injury. He is vice president of the Los Angeleslocal of the National Postal Union (NPU) which wasrecognized by the Los Angeles Post Office prior to July 20,1971, but which has not had an officialstatus since thatdate because recognition is now on a national basis onlyand the NPUis not oneof the seven nationally recognizedunions. He is an officer of the Disabled American VeteransOrganization in Los Angeles. His immediate supervisor isJacob Landesman.On March 6, Schreiber submitted & request for 6 hours ofunscheduled annual leave to be taken on March 7 on form3941 which is normally used to request unscheduled annualleave.4 The reason given for the request was: "Appoint-ment National Labor Relations Board. PersonalBusiness."Schreiber was asked to provide some substantiation (uponhis return to work) that he actually visited the NationalLabor Relations Board. According to the testimony ofMrs. Ashford, who is the second tour (meaning"shift")superintendent, requiring substantiationis not an unusualprocedure. Substantiation is required by the supervisor iftheworkload is particularly heavy or in the event theindividual requesting the unscheduled leave is frequentlyabsent and in the judgment of the supervisor it is necessaryunder the circumstances at that time. According toLandesman, the leave form was first marked approved.When Schreiber indicated that he would not providesubstantiation for this request, or any other annual leaverequest, the leave slip was then marked disapproved withthe lettersAWOL appearing thereon. According touncontradicted testimony in the record, these leave slipsare the property of the government and are filed with thedata center, but no actionis taken unlessthe leave isactually taken by the individual making the request. In thisinstance,Schreiber did not take the leave.On the ninth day of March, Schreiber reported for workand worked approximately 15 minutes at which time heand Mr. Feldman went to see Mr. Landesman to askpermission to go to the break area where they wished todiscussMr. Feldman's adverse action case in which Mr.Schreiber was going to represent him.5 Mr. Landesmanhad prior knowledge of the adverse action hearingregarding Mr. Feldman and readily granted the request. Atthat time,according to Mr.Landesman, he told Schreiberand Feldman that he would leave their 7020 forms, whichare required for employees who are leaving the work area,on his desk to be picked up when they were ready to leavethe work area. The hearing was to be held at approximately8 a.m. on the morning of March 9.According to the testimony of Mr. Schreiber and Mr.Feldman, they did not see Mr. Landesman again thatmorning and picked up the forms from Mr. Landesman'sdesk and proceeded to the adverse action hearing. Bothmen testified that they had seen Supervisor Hockenhullshortly before 8 o'clock and asked him if he knew thewhereabouts of Mr. Landesman. This conversation wasverified by Mr. Hockenhull.According to Jacob Landesman, Schreiber approachedhim about 7:45 or 7:50 on the morning of ,March 9 andaccused Landesman of having destroyed the 3971 requestfor unscheduled leave form which he had submitted on thepriorMonday. (The March 6 request related heretofore.)According to Landesman, Schreiber had apparentlychecked with the data service and the data service had notbeen able to indicate to them that his form had been filedas would have been the normal procedure. Landesmancontended that he had filed the 3971 form in the normalroutinemanner. During this conversation, according toLandesman, Schreiber became very loud and abusive anditwas because of this act of insubordination on the part ofSchreiber that Landesman thereafter submitted a person-nel action request recommending that Schreiber be given a3-day suspension for insubordination. Schreiber denies thisconversation ever occurred. However, Virginia Williams,an employee of 27 years at the terminal annex who is nowa foreman of mail, stated that she saw Schreiber andLandesman talking sometime after 7:30 a.m. on themorning of March 9, 1972. Mrs. Williams was not able toadd any material evidence regarding the conversation, butcould only testify that she did see them talking. ManuelLest, a rank-and-file employee of some 24 years' service,testified that he saw Landesman and Schreiber talkingabout 7:45 a.m. on the morning of March 9, and he heardSchreiber state that "he would file charges." According toLest, they appeared to be arguing and Schreiber wastalking in a very loud voice. Anna Mae Ward has beenemployed by the postal service for the past 6 years as aregularmail carrier and is the steward for the mailhandlers' union.Mrs.Ward testified that on March 10,shortly after Schreiber received his notification of suspen-sion, a first-step grievance meeting was held as providedfor in the provisions of the now current union contract,and at that meeting Schreiber "did not deny having hadthe conversation with Landesman on March 9." Mrs.4Scheduled leave refers to an employee's vacation period as scheduledin the late fall of each year for the following year.Presumably this was doneon the basis of seniority keeping in mind the necessity of maintaining areasonable work force at all times.Unscheduled leave refers to leave whichhas been earned by an employee, but which is taken on short notice andgenerally for short periods such as increments of I hour. Thus an employeemight earn 120 hours of leave per year,take 80 hours as a scheduledvacation period and still have 40 hours to be used as needed or necessary inthe form of unscheduled leave.5Mr. Schreiber was entitled to represent certain employees prior to thePostal Reorganization Act, but after the new legislation his union was notone of those recognized during the transitional period pending elections todetermine the employee representatives.However,Mr. Schreiber waspermitted to represent employees at their request on matters which aroseprior to January3.1972.Thisparticular adverse action regarding Mr.Feldman had occurred prior to January3, 1972,and Mr. Schreiber wasproperly entitled to represent him at the hearing upon Mr. Feldman'srequest. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDMann, who has been employed by the postal service at theLos Angeles terminal annex for the past 4 years as a clerk,testified that she saw Schreiber and Landesman on theearlymorning of March 9, and they appeared to bearguing.Mr. Frierson, an employee of the Los Angelesterminal annex for the past 25 years as a regular mailhandler, testified that he heard Schreiber and Landesmantalking together on March 9 sometime after 7:30 and thatthey were speaking in loud voices and appeared to bearguing. The testimony of Feldman does not corroborateSchreiber'sdenialof the incident. The testimony ofFeldman only makes clear that there were several minutesbetween 7:43 a.m. and 8:00 a.m. on the morning of March9, that he was working and did not know where Schreiberwas or what Schreiber was doing. The evidence isoverwhelming that Schreiber and Landesman argued onthe morning of March 9 and I so find.The critical evidence and testimony in this proceedingwas given by Mrs. Ashford who testified that following thereceipt of the recommended suspension of Schreiber byLandesman that she had her supervisors make a carefulinvestigation of the situation and then report to her. Mrs.Ashford indicated that the decision to suspend Mr.Schreiber for 3 days was entirely hers and that she did notconsultwith her superior. Following the investigationwhich she directed be made, she alone made the decision tosuspendMr. Schreiber and at that time she had noknowledge that Mr. Schreiber had at any time ever filed anunfair labor practice with the National Labor RelationsBoard or for that matter had ever gone, or requested leaveto go, to the National Labor Relations Board.Mrs.LucilleAshford was a most impressive witnessand I credit her testimony in its entirety. As superintendentof tour 2, or the 7 a.m. to 3:30 p.m. shift, at the terminalannex, she directs the work of 1,070 employees of whom 69are supervisors.Mrs. Ashford has occupied her currentposition for 5 years, has been in supervisory positions for15 years, and has 30 years of service with the post office.While the evidence seems unmistakable that notification ofthe filing of a charge by Schreiber against the Respondentwas received in Mrs. Ashford's office at 12 noon on March9, I credit fully her testimony that she had no knowledge ofthe filing of a charge until late March or mid-April-wellafter the suspension of Schreiber on March 15 through 17.The timestamps indicate that the letter containing thenotification of a charge having been filed with the NationalLabor Relations Board was stamped in by one of the clerksinMrs. Ashford's office at about 12 noon on March 9;there followed a stamp of 1:15 or 1:45 by the executivedivision, Los Angeles. The executive division is located inanother building from that building in whichMrs.Ashford's office is located and she testified that the letterwas evidently placed in the intraoffice mail and sent to thepostmaster shortly after having been received and stampedby the clerk in her office. The mail also has the stamp ofthe personnel department and the assistant personneldirector's initials indicating it was forwarded from the6While final disposition of the resulting grievance filed by Schreiberwith the Union would not in any way effect the disposition of this matter,nevertheless it is of interest to note that the grievance was settled at the thirdstep of the grievance procedure Schreiber's suspension was reduced from 3executive division to personnel and received by personnelon March 10, 1972. Mrs. Ashford's explanation is perfectlylogical, is supported by the timestamps on the mail (seeResp. Exh. 2(a), (b), and (c)) and I am convinced that ithappened exactly in accordance with her explanation and Iso find. Jacob Landesman testified that he had no-knowledge of a charge having been filed when he preparedthe recommendation for the 3-day suspension because ofinsubordination on Mr. Schreiber's part. Mr. Landesmanfurther testified that it was not until some 3 weeks to amonth after March 9 that he learned that Schreiber hadfiled an unfair labor practice charge against the PostalService and Mr. Landesman had never seen the charge orBoard cover letter (Resp. Exh. 2(a), (b), and (c)) until it wasshown to him at the trial of thiscase.I fully creditMr.Landesman's testimony in this regard. It is thereforeapparent that there cannot bean 8(a)(4) violation becauseJacob Landesman had no knowledge of the filing of anunfair labor practice charge with the National LaborRelations Board at the time he made his recommendationtohave Schreiber suspended for 3 days because ofinsubordination.More importantly, the individual whomade the actual decision to suspend Schreiber for 3 days,Mrs. Ashford, had absolutely no knowledge of the filing ofa charge by Schreiber and made the decision to suspendSchreiber only after a thorough and impartial investigationby supervisors other than herself or Mr. Landesman.6 Itherefore find that thesoleandonlyreason for Schreiber'ssuspension on March 10, for the period March 15 throughMarch 17, by Superintendent Ashford stemmed from hisacts of insubordination toward Foreman Landesman andwas done in accordance with the recommendation ofForeman Landesman, but only after a thorough andimpartial investigation of the material facts indicated therecommended suspension to be necessary and desirable. Ishall recommend dismissal of the alleged violation ofSection 8(a)(4).The 8(a)(1) AllegationsThe complaint alleged that Respondent, through Fore-man Landesman, ordered employees 7 not to discussunionism or veteranism with their fellow employees andthat Foreman Landesman requested employees to substan-tiate visits to the Board in order to discourage them, fromexercising their statutory rights all of which is alleged to bein violation of Section 8(a) (1) because it interfered with,restrained, or coerced employees in the exercise of theirrightsas guaranteed in Section 7 of the Act. Theseallegations I find to be without merit and I shallrecommend dismissal of this portion of the complaint forthe reasons set forth hereinafter.For some time prior to January 1972, Schreiber wasemployed as a light-duty mailhandler in the cutting-beltarea of the terminal annex where his supervisor wasForeman of Mails Sobel. Landesman replaced Sobel as thesupervisor for the cutting-belt area in mid-January 1972.At the terminal annex, regular quarterly reports aredays to I day, butno further action was takenand the Unionelected not toproceedto arbitration7The complaintwas drafted in the plural,but all the evidence relatedonly to what may ormay not have been said to one employee UNITED STATES POSTAL SERVICEdistributed to all supervisors showing the names ofemployeeswho regularly use their sick leave as itaccumulates.Ifan employee'sname appears on threeconsecutive quarterly reports the employee is placed onrestricted sick leave.The effect of restricted sick leave is torequirean employee to substantiate the use of allsubsequent sick leaveby providinga written statementfrom a physician or other reasonable evidence verifying thepurposes for which an employee is using his sick leave. OnFebruary 3, 1972, Landesman placed seven employees inhis unit on restricted sick leave based on informationappearing in a quarterly report issued the latter part ofJanuary.Although Schreiber'sname appeared on theJanuary report,indicating that he too was using more sickleave than was desirable,Landesman did not place him onrestricted sick leave.Landesman testified that he did notplace Schreiber on restricted sick leave on February 3, atthe time he placed the other seven employees in his unit onrestricted sick leave,because Schreiber informed him thathe was already substantiating all of his sick leave absences.On a later date,Landesman checked the Postal ServiceData Office and learned that Schreiber wasnotsubstantiat-ing his sick leave and thereafter placed Schreiber onrestricted sick leave.This action was not taken until afterLandesman had discussed the matter with Schreiber'sformer supervisor,Mr. Sobel,who informed Landesmanthat he had counseled Schreiber about excessive use of sickleave.There were two or three other instances during themonthof Februaryin which Schreiber either requestedunscheduled leave for union business,or questionedLandesman'spersonneldecisions in a manner whichnecessitated Landesman advising Schreiber that he was nolonger authorized to represent employees in union mattersunder the new contract and any further union business orleaves for union business would have to be substantiated.Mrs. Ashford testified that on February 17 the mailhan-dler's union president,Brownlee,had complained to herconcerning the attemptsby Mr.Schreiber to representmailhandlers in union-relatedmatters.These conflictsbetween Landesman and Schreiber had caused Landesmanon February 7 to recommend a 15-day suspension ofAlfred Schreiber because of these minor acts of insubordi-nation and his general attitude toward supervision. (SeeResp.Exh. 1.) After an investigation,Mrs. Ashford deniedthe recommended 15-day suspension of Schreiber, butrequested General Foreman Edward Kamper to have aninstructionalmeeting with Schreiber and Landesman toadvise them of the elements of insubordination.GeneralForeman Edward Kamper had conducted classes instruct-ing all supervisors regarding the terms of the nationalagreement and was considered well qualified for such aninstructional meeting. Kamper testified that at the meetinghe discussed the meaning of insubordination,describingexamples such as demeaning a supervisor in front ofemployees,challenging order of supervisors,threatening tofile charges against supervisors in front of employees andin general"showboating." On Friday, March 3, Landes-man and Schreiber were engaged in a conversationregarding a minor personnel action and in the conversationSchreiber contends that Landesman gave him a directorder that he should not talk veteranism or unionism to53any of the employees.Under cross-examination,Schreibermodified his testimony stating that Landesman told himnot to talk about veteranism or unionism among theemployees when they were"on the clock." Landesmandenied ever ordering Schreiber not to discuss unionism orveteranismwithhisfellow employees.There is noindependent corroboration of either man's version of thisincident and I am left to determine through some magicalpowers exactly which version is correct.Based on the entiretestimony in this proceeding,Iam inclined to feel thatLandesman may have apprised Schreiber again of the factthat he was no longer authorized to represent employees inunionmatters.Icannot conclude that Schreiber wasordered by Landesman not to discuss unionism orveteranism with his fellow employees.In any event even ifitdid occur,and I have the gravest doubt,itwould be alone and isolated incident not warranting the finding of aviolation.The complaint alleges that Respondent through Fore-man Landesman requested employees to substantiate visitsto the Board in order to discourage them from exercisingtheir statutory rights.There is no conflict in the evidenceand I find that Landesman asked Schreiber to providesome substantiation of his request for unscheduled leaveon March 7 in order to keep an appointment with theNational Labor Relations Board.However,in view of theestablished policy of the Postal Service to require substan-tiation for all unscheduled leave if the supervisor deemed itnecessary and desirable under the working conditions atthe time,and particularly in view of Schreiber's frequentperiods of being away from the job for one excuse oranother,I find nothing unusual in the request by ForemanLandesman of Schreiber.As has been expressed manytimes before and with approval of the courts"worktime isfor work."The problem of "unscheduled absences" wasthe subject of a memo to all supervisors from thepostmaster dated November 17, 1971. (See Resp.Exh. 4.)The recordin this case makes it obvious that Schreiberresented the efforts by Landesman to maintain somereasonable degree of efficiency and productivity in his areaof work and authority.Undoubtedly,Mr. Schreiber issomewhat miffed because"his" union no longer has theright to represent the employees and the resulting curtail-ment of his freedom of movement has caused him to besomewhat resentful of all supervisory authority.Upon the foregoing findings of fact and the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Respondent,United States Postal Service, is anemployer engaged in commerce and specifically madesubject to the provisions of the NationalLaborRelationsAct by action of the UnitedStates Congressby the PostalReorganization Act.2.The National Associationof Post Office Mailhan-dlers,Local 21,is a labor organization within the meaningof Section2(5) of the Act.3.TheRespondent didnotthrough numerous allegedacts violate Section 8(a)(1) as alleged in the complaint, andRespondent did not in any manner interfere with,restrain, 54DECISIONS OF NATIONALor coerce its employees in the exercise of rights guaranteedin Section 7 of the Act.4.The Respondent did not violate Section 8(a)(4) oftheAct in suspending employee Alfred Schreiber for 3days.Alfred Schreiber was suspended because of acts ofinsubordination.Upon the foregoing findings of fact,conclusions of law,and the entire record in this case,and pursuant to SectionLABOR RELATIONS BOARD10(c) of the Act, I hereby issue the following recommend-ed: 'ORDERIthaving been found and concluded that the Respon-dent,United States Postal Service,has not engaged inunfair labor practices the complaint herein is dismissed inits entirety.